Citation Nr: 0532421	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-35 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependence and Indemnity Compensation 
(DIC) under the provision of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
September 1969.  He died in July 2001.  The appellant is his 
surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2003 decision of the Wichita, Kansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
that decision, the RO denied service connection for the cause 
of the veteran's death under the provisions of 38 U.S.C.A. 
§ 1310.  The RO also denied DIC benefits under the provisions 
of 38 U.S.C.A. § 1318.  This appeal ensued.

The Board remanded the case to the RO in November 2004, via 
the Appeals Management Center (AMC), in Washington, DC, to 
determine the type of personal hearing the appellant desired 
to have before the Board

The appellant opted for a hearing before a travel section of 
the Board.  The undersigned Veterans Law Judge (VLJ) chaired 
a hearing held at the RO in August 2005.  A transcript of the 
proceeding is of record.  

Unfortunately, the appeal must again be REMANDED to the RO, 
and this will be accomplished via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A July 1997 letter from the Social Security Administration 
(SSA) advises the veteran that he was receiving disability 
benefits.  However, an award of SSA benefits and any 
accompanying medical records are not contained in the claims 
file.  They must be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, these records 
should be associated with the other 
evidence in the claims folder.

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
send the appellant and her representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

